DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 12/02/2021. Claims 1,18, 35 and 52-54 were amended. Claims 55-57 were newly added. No claims are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18, 35, 52, 54 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 18 and 35, the limitation of the elastic suspension tether being “adapted to elastically provide tactile feedback to the patient in an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether” is unclear.

Second, it is not known what is meant by “…adapted to…provide tactile feedback to the patient in an extension direction of the elastic suspension tether…”. Specifically, it is not known what is meant by feedback being provided in a particular “direction”. Tactile feedback does not conventionally have directionality, unless understood to mean that the feedback is in the form of a force opposite to that of the patient’s movement. 
Third, it is not known what is meant by “…adapted to…provide tactile feedback to the patient in an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether.” It is not known whether Applicant intended to limit the tactile feedback only to an area between the proximal and distal ends of the elastic suspension tether. If so, it is noted that tactile feedback from the elastic suspension tether must be transferred to at least the distal end of the tether in order to be conveyed to the patient.
Regarding claims 52 and 54, claim limitation “an attachment device is …adapted to connect to the distal end of the elastic suspension tether” in claims 52 and 54 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
Specifically, the disclosure does not clearly convey to an ordinary skill in the art the corresponding structure of the “attachment device” in the claim limitation above. It is noted that para [0057] of the published application discloses that “the IV tube 4 may be integrally molded with a flange defined by an eyelet, and the clamp may be replaced with additional breakaway connectors 40 strung directly and tied to the eyelet of the flange of the IV tube 4.” However, it cannot be determined whether this feature is the “attachment device” recited above. Further, even if this feature were the “attachment device” recited above, the disclosure does not provide support for this feature being located “at a predetermined fixed location approximately half way along a length of the IV tube.” 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4, 12, 18, 19, 21, 29, 35, 36, 38, 46, 50 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuler (U.S. Pat. 4,666,111, hereinafter “Schuler”).
Regarding claim 1, Schuler discloses a system, comprising: 
an IV (intravenous) stand 10 (Fig. 1); 
an IV bag 12 (Fig. 1) provided on the IV stand and containing fluid content; 
an IV tube 13 (Fig. 1) having a proximal end fluidically connected to the IV bag (the specific connection is not shown in Fig. 1 but the proximal end of the tube is connected to the IV bag 12 so as to supply IV fluid to the patient “P” via the IV tube 13), and a distal end (nearer to the patient “P”) adapted to deliver the fluid content contained in the IV bag to a patient via the IV tube (see col. 2, lines 17-23 describing that the tube 13 extends to a needle implanted in the hand of a patient “P” such that the system provides the patient “P” with blood, saline solution, or IV liquid); 
and an elastic suspension tether 18 (see Fig. 1; the tether 18 is a spring which is understood to be elastic) having a proximal end connected to the IV stand (see Fig. 1 showing the proximal end of the tether having a ring that fits into a hole in a second pole 17 extending from the IV stand 10; see also col. 2, lines 31-34) and a distal end connected to the IV tube between the proximal end of the IV tube and the distal end of the IV tube (see Fig. 1 showing that the tether is connected to the medial area of the IV tube 13 via a tie 19 which may be a rubber band or a twist tie; see also col. 2, lines 34-36) 

Regarding claim 2, Schuler shows in Fig. 1 that the length of the suspension tether is less than a height of the IV stand.
Regarding claim 4, Schuler discloses that the suspension tether is adapted to disconnect from the IV tube at a predetermined force (e.g., the suspension tether may connect to the IV tube using a tie or rubber band which would be understood to disconnect from the tube if enough force were applied to the tie or rubber band).
Regarding claim 12, Schuler in view of Mellard discloses that the IV tube includes a pre-assembled attachment device 481/681 (see Mellard at Figs. 4/6) located at a predetermined fixed position along a length of the IV tube and connected to the distal end of the suspension tether (see Fig. 6 showing the clip connected to the distal end of the tether 680).
Regarding claim 18, Schuler discloses a device connectable between an IV (intravenous) stand 10 (Fig. 1) and an IV tube 13 (Fig. 1) adapted to deliver fluid content contained in an IV bag 12 (Fig. 1) provided on the IV stand 10 and a patient “P”, a 
an elastic suspension tether 18 (see Fig. 1; the tether 18 is a spring which is understood to be elastic) having a proximal end adapted to connect to the IV stand (see Fig. 1 showing the proximal end of the tether having a ring that fits into a hole in a second pole 17 extending from the IV stand 10; see also col. 2, lines 31-34) and a distal end adapted to connect to the IV tube between the proximal end of the IV tube and the distal end of the IV tube (see Fig. 1 showing that the tether is connected to the medial area of the IV tube 13 via a tie 19 which may be a rubber band or a twist tie; see also col. 2, lines 34-36)
and adapted to elastically provide tactile feedback to the patient in an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether (i.e., the elastic suspension tether is a spring which stretches with the movement of the patient “P”, as shown in Figs. 3 and 4; see also col. 2, lines 37-45 describing the spring as being sufficiently strong to hold the IV tube 13 when the patient moves yet still enable the tube 13 to move with the patient in a manner that doesn’t cause the tube 13 to trail over the patient when the patient moves; this movement is capable of providing a tactile feedback to the patient as the tube 13 is held in place instead of trailing over the patient).
Regarding claim 19, Schuler shows in Fig. 1 that the length of the suspension tether is less than a height of the IV stand.

Regarding claim 29, Schuler in view of Mellard discloses that the IV tube includes a pre-assembled attachment device 481/681 (see Mellard at Figs. 4/6) located at a predetermined fixed position along a length of the IV tube and connected to the distal end of the suspension tether (see Fig. 6 showing the clip connected to the distal end of the tether 680).
Regarding claim 35, Schuler discloses an IV (intravenous) fluid delivery system, comprising:
at least one IV tube 13 (Fig. 1), a proximal end of the IV tube 13 connectable to an IV bag 12 (Fig. 1) provided on an IV stand 10 (Fig. 1), a distal end of the IV tube 13 (nearer to the patient “P”) connectable to the patient “P”, the IV tube adapted to deliver fluid content contained in the IV bag 12 to the patient “P” (see col. 2, lines 17-23 describing that the tube 13 extends to a needle implanted in the hand of a patient “P” such that the system provides the patient “P” with blood, saline solution, or IV liquid), and
an elastic suspension tether 18 (see Fig. 1; the tether 18 is a spring which is understood to be elastic) having a proximal end adapted to connect to the IV stand (see Fig. 1 showing the proximal end of the tether having a ring that fits into a hole in a second pole 17 extending from the IV stand 10; see also col. 2, lines 31-34) and a distal end adapted to connect to the IV tube between the proximal end of the IV tube and the 
and adapted to elastically provide tactile feedback to the patient in an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether (i.e., the elastic suspension tether is a spring which stretches with the movement of the patient “P”, as shown in Figs. 3 and 4; see also col. 2, lines 37-45 describing the spring as being sufficiently strong to hold the IV tube 13 when the patient moves yet still enable the tube 13 to move with the patient in a manner that doesn’t cause the tube 13 to trail over the patient when the patient moves; this movement is capable of providing a tactile feedback to the patient as the tube 13 is held in place instead of trailing over the patient).
Regarding claim 36, Schuler shows in Fig. 1 that the length of the suspension tether is less than a height of the IV stand.
Regarding claim 38, Schuler discloses that the suspension tether is adapted to disconnect from the IV tube at a predetermined force (e.g., the suspension tether may connect to the IV tube using a tie or rubber band which would be understood to disconnect from the tube if enough force were applied to the tie or rubber band).
Regarding claim 46, Schuler in view of Mellard discloses that the IV tube includes a pre-assembled attachment device 481/681 (see Mellard at Figs. 4/6) located at a predetermined fixed position along a length of the IV tube and connected to the distal end of the suspension tether (see Fig. 6 showing the clip connected to the distal end of the tether 680).

Regarding claim 53, Schuler in view of Mellard discloses that the distal end of the suspension tether is adapted to connect to an attachment device molded to the IV tube at a predetermined fixed location approximately half way along a length of the IV tube (i.e., Mellard has an attachment device 481/681, such as a clip, that would be understood to one of ordinary skill in the art to be able to connect to a variety of features molded to an IV tube in order to engage the tether with the IV tube).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 20 and 37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schuler (U.S. Pat. 4,666,111).
Regarding claims 3, 20 and 37, Schuler appears to show in Fig. 1 that the distal end of the tether connects to the IV tube 13 substantially half way between the distal end of the IV tube and the proximal end of the IV tube.

To make this modification would have been obvious as a matter of engineering choice based on the specific placement of the IV tube relative to the IV bag or the desired/required length of tubing, in order to facilitate the intended use of the tether, i.e., holding the IV tube 13 over the patient, as disclosed in Schuler at col. 2, lines 37-45). Further, the specifically claimed placement of the tether does not appear to solve a problem or be critical to the invention, and a skilled artisan would have found it obvious to experiment with desired placement of the tether with a reasonable expectation of success.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 6, 10, 22, 23, 27, 39, 40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111) in view of Mellard (U.S. Pat. 9,878,088 B2, hereinafter “Mellard”).
Regarding claims 5, 6, 22, 23, 39 and 40, Schuler does not appear to disclose a clip connector provided at the distal end of the elastic suspension tether adapted to 
Mellard discloses a system having an IV stand 110/410 (Figs. 1/4), an IV bag 125/425 (Figs. 1/4) provided on the IV stand, an IV tube 426 (Fig. 4), and a suspension tether 680 (Fig. 6). Further, Mellard discloses that a connector in the form of a clip 681 (Fig. 6) is provided at the distal end of the suspension tether (as shown in Fig. 6) adapted to releasably connect the suspension tether to an IV tube. The clip connector is adapted to release the IV tube in response to a predetermined force (i.e., the clip connector is shown to be a spring-operated clip that may release the IV tube by pressing on the opposite end of the clip, or in certain circumstances the clip may be disconnected from the IV tube if a high-enough pull force were applied to the clip).  
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Schuler so as substitute the tie with a clip connector as taught in Mellard, as a substitution of one known element for another to yield predictable results to one of ordinary skill in the art. Mellard provides an express suggestion that cords for tying (interpreted to be similar in structure and function to the twist-tie disclosed in Schuler at col. 2, line 35) were a known substitute for a clip connector (see Mellard at col. 8, lines 60-64 disclosing that the connector be chosen from components that attach to a tube such as hooks, clips, cords for tying and hook-and-loop fasteners [emphasis added]). One of ordinary skill in the art could have substituted one known element, such as the twist-tie of Schuler with the clip in Mellard, and the results of the substitution would have been predictable based at least on the knowledge available to a skilled 
Regarding claims 10, 27 and 44, it is noted that Schuler does not appear to disclose that the IV stand is arranged as a rollable IV stand. 
Mellard discloses that the IV stand is arranged as a rollable IV stand (see caster module 870 used for rolling the IV stand).
A skilled artisan would have found it obvious at the time of the invention to modify the IV stand in Schuler to be rollable, as taught in Mellard, to facilitate portability of the system.

Claims 7, 8, 13, 14, 24, 25, 30, 31, 41, 42, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111) in view of Mellard (U.S. Pat. 9,878,088 B2), further in view of Anscher et al (U.S. Pat. 5,884,372, hereinafter “Anscher”).
Regarding claims 7, 8, 13, 14, 24, 25, 30, 31, 41, 42, 47 and 48, it is noted that Schuler in view of Mellard does not appear to disclose that the clip connector includes a channel adapted to receive at least one IV tube, wherein a diameter of the channel substantially corresponds to an outer diameter of the IV tube.
Anscher discloses that it is well-known to provide a clip connector for a tube 100 (Fig. 2) having a channel (defined by interior faces 8; see Fig. 2) in which a diameter of the tube substantially corresponds to an outer diameter of the IV tube (i.e., is the same size or smaller than the tube; as shown in Fig. 2, the tube 100 is inserted into the 
A skilled artisan would have found it obvious at the time of the invention to modify the clip connector of Schuler in view of Mellard according to the teaching in Anscher, in order to provide a clip connector of a well-known type that clips tube but still allows fluid to flow therethrough (see Anscher at col. 2, lines 32-46).

Claims 9, 15, 26, 32, 43 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111) in view of Mellard (U.S. Pat. 9,878,088 B2), further in view of Anscher et al (U.S. Pat. 5,884,372), further in view of Schultz (U.S. Pat. 6,813,814 B1, hereinafter “Schultz”).
Regarding claims 9, 15, 26, 32, 43 and 49, it is noted that Schuler in view of Mellard and Anscher, does not appear to disclose a rib provided within the channel and adapted to engage the IV tube.
Schultz discloses a clip in which a portion of the rib that engages the IV tube is provided with a rib, such as on a serrated region 30 (col. 4, lines 49-63).
A skilled artisan would have found it obvious at the time of the invention to modify the clip as disclosed in Schuler in view of Mellard and Anscher, to be provided with a rib as taught in Schultz, in order to aid gripping of the tube (see Schultz at col. 4, lines 60-63).

Claims 11, 28 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111) in view of Mellard (U.S. Pat. 9,878,088 B2), further in view of Mullet et al (U.S. Pat. 8,597,254 B1, hereinafter “Mullet”).
Regarding claims 11, 28 and 45, it is noted that Schuler in view of Mellard does not appear to disclose that the elastic suspension tether is formed of a sterilizable and/or antimicrobial material.
However, Mullet teaches that it was known to provide a cord with a covering that may be formed of a sterilizable and/or antimicrobial material, or a flexible material having such properties. For instance, Mullet teaches a sleeve being wipeable, sterilizable, and anti-microbial (see col. 5, line 62 to col. 6, line 19). 
A skilled artisan would have found it obvious at the time of the invention to modify the tether to be made of a material having the properties disclosed in Mullet, in order to reduce contamination during use of the tether.

Claims 17, 34 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111) in view of Mellard (U.S. Pat. 9,878,088 B2), further in view of Harris et al (U.S. Pub. 2013/0046242 A1, hereinafter “Harris”).
Regarding claims 17, 34 and 51, it is noted that Schuler in view of Mellard does not appear to disclose that the attachment device includes an aperture adapted to engage a connector provided at the distal end of the elastic suspension tether.
Harris discloses a clip 14 (Fig. 1A) attached to a tether 10 (Fig. 1B), and an aperture 16 (Fig. 1A) adapted to engage a connector 18 (Fig. 1A) provided at the distal end of the tether.

Further, it is noted that Mellard also discloses the use of an anti-microbial material on a portion of the device handled by a user, such as a brake handle, to have an antimicrobial or easily cleanable surface (see Mellard at col. 13, lines 17-22). In light of this teaching and the teaching of Mullet above, a skilled artisan would have found it desirable to provide any of the components designed to be handled by a user, for instance the tether, to be antimicrobial in order to inhibit pathogens (see Mellard at col. 13, line 20).

Claims 52 and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111) in view of Mellard (U.S. Pat. 9,878,088 B2), further in view of Bierman (U.S. Pat. 4,711,636, hereinafter “Bierman”).
Regarding claims 52 and 54-57, Schuler in view of Mellard discloses that the IV tube includes an attachment device 481/681 (see Mellard at Figs. 4/6) located at a 
However, it is noted that Schuler in view of Mellard does not appear to disclose that the attachment device is “molded” to the IV tube.
However, the term “molded” conveys a process limitation. It has been held that claim scope is generally based on the product itself, not the process. In re Thorpe, 777 F.2d 695, 697 (Fed. Cir. 1985). However, if the process limitation connotes specific structure and may be considered a structural limitation, that structure should be considered. In re Garnero, 412 F.2d 276, 279 (CCPA 1969).
In this case, the attachment device being “molded” to the IV tube is interpreted to convey that the halves are bonded or attached to one another. Notwithstanding this interpretation, the Applicant has not precisely explained any other structural limitation, in the original disclosure, to be imparted by the term “molded”. 
Mellard discloses that the attachment device is “molded” onto the IV tube by virtue of being attached thereto. 

A skilled artisan would have found it obvious at the time of the invention to modify the attachment device of Mellard so as to be “molded” to the IV tube, based on the teaching in Bierman that an IV tube molded to an attachment device was known manufacturing method at the time of the invention for attaching the attachment device to the IV tube. Further, to modify the attachment device to be “molded” to the IV tube, as opposed to a conventional fixing means already disclosed in Mellard, as it would appear to constitute modifying the attachment device of Mellard to be integrally formed with the IV tube as a one-piece molded construction. Further still, it has been held that “the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered.
Regarding the previously applied rejection of claim 52 and 54 under 35 U.S.C. 112(a), Applicant argued that claims 52 and 54 are sufficiently definite (Remarks, pgs. 11-12). Applicant argued (pg. 11) that “an attachment device is molded to the IV tube at a predetermined fixed position approximately half way along a length of the IV tube” connotes a structure of the attachment device.

Regarding the previously applied rejection of claims under 35 U.S.C. 103, Examiner notes that a new ground of rejection has been applied, thus rendering Applicant’s arguments (Remarks, pgs. 12-14, and continuing on pgs.14-16 with allegations of patentability based on the arguments on pgs. 12-14) moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                             02/28/2022